DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/7/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 19-22 and 27-28 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 12/7/2021 applied to the Kim ’989 reference used to reject at least claim 19 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 12/7/2021 necessitated the incorporation of a secondary reference Le ‘587 to supplement the teachings of Kim ’989 by providing the specifically recited claimed the providing a first source/drain (S/D) electrode over the channel material; the providing a second S/D electrode over the channel material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2003/0215989) in view of Le (US 2018/0366587).
Regarding claim 19, Kim discloses, in at least figures 4B, 5B, 6B, and related text, a method of manufacturing a transistor, the method comprising:
providing a seed material (30, [31], [33]) over a support structure (10, [31]); 
providing a channel material (40, [31], [33]) shaped as a wire over the seed material (30, [31], [33]); 
removing a portion of the seed material (30, [31], [33]) between at least a portion of the channel material (40, [31], [33]) and the support structure (10, [31]); 
providing a gate dielectric (24, [38]) wrapping around the portion of the channel material (40, [31], [33]); 
providing a gate electrode material (80, [39]) wrapping around the gate dielectric (24, [38]).
Kim does not explicitly disclose providing a first source/drain (S/D) electrode over the channel material; providing a second S/D electrode over the channel material.
Le teaches, in at least figures 4A-4E and related text, the method comprising providing a first source/drain (S/D) electrode (424, [87]) over the channel material (440, [90]); providing a second S/D electrode (426, [87]) over the channel material (440, [90]), for the purpose of providing a-IGZO finFETs to form logic applications for high voltage, low leakage back-end transistors ([45], [62]).
Kim and Le are analogous art because they both are directed to method of manufacturing a transistor and one of ordinary skill in the art would have had a reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Kim to have the providing a first source/drain (S/D) electrode over the channel material; the providing a second S/D electrode over the channel material, as taught by Le, for the purpose of providing a-IGZO finFETs to form logic applications for high voltage, low leakage back-end transistors ([45], [62], Le).
Regarding claim 20, Kim in view of Le discloses the method according to claim 19 as described above.
Kim further discloses, in at least figures 4B, 5B, 6B, and related text, removing the portion of the seed material (30, [31], [33]) includes forming an opening (70, [36]) in the seed material (30, [31], [33]), 
providing the gate dielectric (24, [38]) wrapping around the portion of the channel material (40, [31], [33]) includes lining one or more surfaces of the opening (70, [36]) with the gate dielectric (24, [38]), and 
providing the gate electrode material (80, [39]) includes filling the opening (70, [36]) lined with the gate dielectric (24, [38]) with the gate electrode material (80, [39]).
Regarding claim 21, Kim in view of Le discloses the method according to claim 19 as described above.
.
Allowable Subject Matter
Claims 1-2, 4-7, 9, 11-13, and 26 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “the seed material includes oxygen and one or more of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon, or the seed material includes nitrogen and one or more of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon” in combination with other elements of the base claims 1.
Claims 14-17 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 that recite “at least one of the first S/D electrode and the second S/D electrode includes a semiconductor and an N-type dopant” in combination with other elements of the base claims 14.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 19 and 22 that recite “the seed material includes a dielectric or a conductive material comprising one or more oxides or nitrides of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon” in combination with other elements of the base claims 19 and 22.

Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 19 and 27 that recite “the seed material includes at least one of: oxygen and one or more of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon; and nitrogen and one or more of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon” in combination with other elements of the base claims 19 and 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/TONG-HO KIM/             Primary Examiner, Art Unit 2811